Case 1-18-42802-nhl Doc52 Filed 12/12/19 Entered 12/12/19 15:05:05

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

In Re:
Docket Number: 18-42802

Northfield 30 Corp.
Debtor. “
SUBPOENA DUCES TECUM : - ~"
To: | CLERK OF THE COURT FOR THE ae
UNITED STATES BANKRUPTCY COURT FOR THE T
EASTERN DISTRICT OF NEW YORK kad

Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East

Suite 15945

Brooklyn, NY 11201-1800

PLEASE TAKE NOTICE that pursuant to Rule 45 of the Federal Rules of Civil
Procedure (“FRCP”), Creditor JDP Mortgage, LLC (“Creditor”) commands the appearance at a
hearing and production of documents, electronically stored information, or tangible things upon a
person most knowledgeable.

YOU ARE HEREBY ORDERED to testify at the United States Bankruptcy Court for the
Eastern District of New York, before Judge Nancy Hershey Lord in Courtroom 3577 on January
22, 2020 at 2:45 pm regarding all of the documents and things in your possession, custody, or
control that are listed and described in Attachment I, annexed hereto.

Dated: New York, New York HASBANI & LIGHT, P.C.
December 9, 2019

Se Le Rey of
i AAA Ose oe

Danielle P. Light, Esq.

450 Seventh Avenue, Suite 1408
New York, New York 10123
Tel: (212) 643-6677
Case 1-18-42802-nhl Doc52 Filed 12/12/19 Entered 12/12/19 15:05:05

ATTACHMENT I

On September 27, 2017, A&Q Estates Inc. filed a voluntary petition for bankruptcy and was
assigned Docket Number 1-17-44961-nhl. Attached hereto is a true and correct copy of the

voluntary petition. Since the petition was filed pro se, the Clerk’s office received a copy of a photo
identification by the filer.

1. Creditor requests the production of the photo identification submitted to the Clerk with the
filing of the petition for In Re: A&Q Estates Inc., bearing Docket Number |-17-44961-nhl.
Case 1-18-42802-nhl Doc52 Filed 12/12/19 Entered 12/12/19 15:05:05
. Case 1-17-44961-nhi Doci1 Filed 09/27/17 Entered 09/27/17 09:16:04 an

Fill in this information to identify the case:

" United States Bankruptcy Court for the: U.S.8 Annouttey COURT
~ Distr EASTERN DISTRICT OF’
District of _— _. NEW YORK
Case number (i known): . Chapter ( Check if this is an

 

201 SEP 21 A q 02. amended filing

RECEIVED
Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04146

if more space is needad, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, \s available.

. Debtor's name A qG- OD ES 7.4 TES TH C,

 

-

 

2. All other names debtor used
in the last 8 years

 

 

 

tnclude any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor’s federal Employer g / _ 7 / c) 4 Tf O

(dentification Number (EIN) TO

 

 

 

 

 

 

4. Debtor's address Principal piace of business . Malling address, if different from principal place
of business
230 TOMPIINS AvE
Number Street Number Street
BROoKLYW NY. W216
P.O. Box
City State ZIP Code City State TIP code
kL G6 Location of principal assets, if different from
f F | principal place of business
INGS LovarT Y |
County

 

Number Street

 

 

City State ZIP Code

 

s. Debtor's website (URL)

 

 

f
CYCorporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
() Partnership (excluding LLP)

C) Other. Specify:

6. Type of debtor

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 1-18-42802-nhl

Doc 52 Filed 12/12/19 Entered 12/12/19 15:05:05

Case 1-17-44961-nhi Doc1 Filed 09/27/17 Entered 09/27/17 09:16:04

Debtor

 

AF GQ ESTATES (Ve.

Case number (itknown),

 

7. Describe debtor's business

A, Check one:

DC) Health Care

Business (as defined in 11 U.S.C. § 101(27A))

Ef Single Asset Real Estate (as defined in 11 U.S.C. § 101(61B))

Q] Railroad (as
C) Stockbroker

defined in 11 U.S.C. § 101(44))
(as defined in 11 U.S.C. § 101(53A))

OQ) commodity Broker (as defined in 14 U.S.C. § 101(6))
Cl Clearing Bank (as defined in 11 U.S.C. § 781(3))
(2) None of the above

r ‘i ee To eee z %
FE eet Moanin EE mild a 8S mann ft CD we 0 ee ro Rae te enn attri

‘
i Loe eR on

B. Check ail that apply:

QO) Tax-exempt

entity (as described in 26 U.S.C, § 501)

(C) investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.

§ 802-3)

Cl investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

 

t Tee

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
to/Awww.uscourts.govifour-diait-nation

   

a x ne

= ee rr Teen Cede ?

l-association-naics-codes .

 

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check one:

€ Chapter 7

(1) Chapter 9
Cl Chapter 11.

CJ Chapter 12

Check all that apply.

Q) Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
4/01/19 and every 3 years after that).

() The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

CJ A pian is being filed with this petition.

QO Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b),

(2 The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment fo Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

Q] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

 

9. Were prior bankruptcy cases
filed by or against the debtor

wo

 

 

 

 

within the last 8 years? 1 Yes. District When Case number

MM/ DD/YYYY
re than 2 cases, atta

coporste list. attach a District When Case number

MM/ DD/YYYY
40. Are any bankruptcy cases 4 No

pending or being filed by a

business partner or an Ol yes. pebtor. Relationship

affiliate of the debtor? District When

List ail cases. If more than 1,
attach a separate list.

 

MM /# DD IYYYY

Case number, if known

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 
 

Case 1-18-42802-nhl Doc52 Filed 12/12/19 Entered 12/12/19 15:05:05

. Case 1-17-44961-nhl Doci1 Filed 09/27/17 Entered 09/27/17 09:16:04

Debtor A o Q ESTATES ae NC . Case number (i xnown)

Name

 

 

11. Why is the case filed in this Check all that apply:
district? a

Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district. ,

Qa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12, Does the debtor own or have (No

possession of any real (I Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
property or personal property

that needs immediate Why does the property need immediate attention? (Check ai] that apply.)

attention?

CI it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

CI It needs to be physically secured or protected from the weather.

C1 It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

QO) other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property Insured?
QO No

CI Yes. insurance agency

 

Contact name

 

Phone

 

Statistical and administrative information

 

13. Debtor’s estimation of Check one:

available funds C1 Funds will be available for distribution to unsecured creditors.

After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

fo.
; ef 1-49 Q 14,000-5,000 2 25,001-50,000
14, Estimated number of Q 50-99 1 5,001-10,000 CI 50,001-100,000
-creditors © 100-199 D 10,001-25,000 2 More than 100,000
(J 200-999
; (1 $0-$50,000 C2 $1,000,001-$16 million . (2 $500,000,001-$1 billion
15. Estimated assets (2 $50,001-$100,000 2) $10,000,001-$50 million Q) $1,000,000,001-$10 billion
2 F00.001-$500,00 C1} $50,000,001-$100 mitlion ©} $10,000,000,001-$50 billion
$500,001-$1 million CE $100,000,001-$500 million C2 More than $50 billion

 

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 3

 
Case 1-18-42802-nhIl Doc52 Filed 12/12/19 Entered 12/12/19 15:05:05
Case 1-17-44961-nhl Doci Filed 09/27/17 Entered 09/27/17 09:16:04

Debtor A v CR ES TA Tes INC

Case number (if known)

 

 

 

Name “
. oo C) $0-$50,000 CD) $1,000,001-$10 milion (2) $500,000,001-$1 billion
16. Estimated liabilities QC $50,001-$100,000 QD $10,000,001-$50 milion Q $1,000,000,001-$10 billion
1100,001-$500,000 CJ $50,000,001-$100 million C} $10,000,000,001-$56 billion
$500,001-$1 million (2) $100,000,001-$500 million CJ More than $50 billion

 

FF nosest for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature Of 3 ~The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

debtor petition.

m | have been authorized to file this petition on behalf of the debtor.

a | have examined the information in this petition and Have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on Gs 2A- i 7
MM / DD IYYYY

x OG ber — David Cohan

Signature of authorized representative of debtor Printed name

Tite Preset df oat

 

 

18. Signature of attorney x Date _YABb307>

Signature of attornay for debtor MM /DD /YYYY

 

Printed name

 

 

 

 

 

Firm name

Number Street

City State ZIP Code
Contact phone Email address

 

Bar number State

 

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 4
 

-

Case 1-18-42802-nhl Doc52 Filed 12/12/19 Entered 12/12/19 15:05:05

Case 1-17-44961-nhl Doc1 Filed 09/27/17 Entered 09/27/17 09:16:04

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

www.-nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): 44 + @ ESTATES 2£NVE __ CASENO:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;

(ii) are spouses or €x-spouses; (iii) are affiliates; as defined in 11 U.S.C. § 101(2); Gv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under 11 U.S.C. § 541(a).]

sno RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

O THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING: (YES/NO): [if closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO): [if closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

 
 

Case 1-18-42802-nhl Doc52 Filed 12/12/19 Entered 12/12/19 15:05:05
Case 1-17-44961-nhl Doc Filed 09/27/17 Entered 09/27/17 09:16:04

[OVER]
DISCLOSURE OF RELATED CASES (cont'd)
3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO): [if closed} Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Wischarged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):

 

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any

time, except as indicated elsewhere on this form.
(O Cofser

Signature of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner

230 Torrpkues Av

Mailing Address of Debtor/Petitioner

BRooltLaw MY 1216

City, State, Zip Code E

 

 

 

 

Email Address

 

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.

 

 
 

Case 1-18-42802-nhl Doc52 Filed 12/12/19 Entered 12/12/19 15:05:05
Case 1-17-44961-nhl Doci1 Filed 09/27/17 Entered 09/27/17 09:16:04

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.
Chapter 7

Ae @ ESTATES: IWC.

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: qla 6/2017

(OZ

Debtor

 

Joint Debtor

s/
Attorney for Debtor

 

USBC-44 . Rev. 11/15

 
Case 1-18-42802-nhIl Doc52 Filed 12/12/19 Entered 12/12/19 15:05:05
Case 1-17-44961-nhl Doci Filed 09/27/17 Entered 09/27/17 09:16:04

Pennymac Mortgage Investment
Trust Holdings c/o

KOMINSKI .

565 Taxter Rd suite 590
Elmsford NY 10523

 
